Citation Nr: 1724857	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1964 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, this matter was previously before the Board, at which time it was denied.  Subsequent to the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) issued a February 2013 Memorandum Decision which remanded the sleep apnea claim.  The matter was again before the Board and remanded for further evidentiary development in May 2014, March 2015, and May 2016.  All requests for development have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim appealed herein originally was claimed as sleep apnea, secondary to chronic obstructive pulmonary disease (COPD) and asthma (claimed as decreased pulmonary function due to methylacetoacetate (MAA) exposure during his participation in Project SHAD (Shipboard Hazard and Defense) while serving aboard the USS Fechteler).  The characterization as secondary to diabetes mellitus was claimed in December 2013 correspondence.  In the May 2016 decision, the Board denied the Veteran's claim of entitlement to service connection for COPD and asthma.  No further appeal on this issue has been submitted.  As COPD and asthma are not underlying service-connected disabilities, the claim has been re-characterized as entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus, type II.

In a May 2011 substantive appeal, the Veteran requested a hearing before the Board.  In July 2013, however, after the Board had sought clarification regarding the request, the Veteran's representative submitted a statement asking the Board, instead, to proceed with the appeal without the hearing.  That hearing request thus was withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2016).

In an April 2015 letter to the RO, the Veteran's attorney, Rafael Modet, notified VA that he had withdrawn his representation of the Veteran and, consequently, was no longer his representing attorney in this appeal.  The Veteran was provided a copy of this letter.  The record on appeal does not contain any currently executed form (either a VA Form 21-22 or VA Form 21-22a) appointing a valid representative in these matters, so the Board is proceeding with its consideration of this appeal with the understanding that the Veteran is appearing pro se.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  No competent medical evidence has established that the Veteran's sleep apnea was caused or aggravated by his service-connected diabetes mellitus, type II.

2.  The most probative evidence on the question of a medical nexus between current sleep apnea and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran contends that his sleep apnea is caused or aggravated by his service-connected diabetes mellitus, type II.  The Veteran was service-connected for diabetes mellitus, type II, effective July 7, 2000.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or manifestation to a compensable degree within one year of separation from service and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As sleep apnea is not an enumerated chronic disease, service connection under 38 C.F.R. § 3.303(b) is not warranted in this case. 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In determining the probative value of medical opinions, part of the Board's consideration is to determine how much weight to assign the foundation upon which the medical opinion is based.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  To have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records (STRs) are silent for any complaints, treatment, or diagnosis of sleep apnea.  The Veteran has related in submitted statements that he suffered from snoring while in service.

Following complaints of sleep difficulties, the Veteran was diagnosed with obstructive sleep apnea, severe, in a July 2006 sleep study.  The Veteran experienced trouble breathing while lying down and snoring was noted.  It was also reported that his weight had increased nearly 100 pounds since 1992.  A continuous positive airway pressure (CPAP) therapy device was prescribed.  The Veteran was subsequently prescribed oxygen therapy for his other nonservice-connected disabilities.

VA treatment records from November 2007 noted that the Veteran used the CPAP machine for 4.3 hours per night.  An April 2009 VA treatment record indicated continued use of the CPAP and nocturnal oxygen therapy.  In August 2009, it was recorded that the Veteran had lost 20 pounds and no longer used the CPAP.  That same treatment note included that his diabetes mellitus was well-controlled.  In March 2010, a VA treatment record stated that he had lost 120 pounds and no longer needed to use the CPAP or nocturnal oxygen therapy.  An October 2010 sleep study indicated that he had stopped using the CPAP machine and turned it in, but continued oxygen therapy.  He was diagnosed with obstructive sleep apnea syndrome, mild by frequency of events, and mild snoring was recorded.  It was further noted that the Veteran denied any subjective complaints.

In May 2015 treatment records from a hospital stay, it was observed that the Veteran was regularly sleeping with his CPAP on.  In an August 2015 VA treatment record, it was noted that he was non-compliant with wearing his sleep mask.

A November 2015 VA examination diagnosed obstructive sleep apnea and reported that another pertinent finding to the opinion was that a body mass index (BMI) of 41.37 was recorded in September 2015.  The examiner opined that the Veteran also met the criteria for Obesity Hypoventilation Syndrome (OHS), which frequently coexists with sleep apnea in those with marked obesity.  The examiner pointed to the decrease in the Veteran's BMI from 50 to 41 with an attendant improvement in sleep study results.  The opinion concluded that based upon medical literature review, clinical experience, medical record review, and evaluation of the Veteran, there was no evidence for onset of any of the Veteran's respiratory disabilities during or proximate to active duty.

An addendum opinion was obtained in August 2016 to discuss the relationship between the Veteran's service-connected diabetes mellitus and his diagnosed sleep apnea.  The clinician took into consideration the Veteran's competent assertions of snoring during his active duty service, and the risk factors for sleep apnea, including obesity.  Based upon a review of the medical literature, a review of the Veteran's medical records, clinical experience of the examiner, and the examiner's previous evaluation of the Veteran, she determined the evidence did not substantiate (with at least a 50 percent probability) that the Veteran's sleep apnea incepted during his service. 

Relying on medical treatise information from UpToDate, she noted that snoring is commonly present in individuals with sleep apnea, but is also common in those who do not have sleep apnea.  Habitual snoring was reported to be common, occurring in 44 percent of males between the ages of 30 and 60 years.  Further, it was noted that snoring was a common complaint of those with sleep apnea, but lacked the specificity for a diagnosis and could not be used to mark the onset of a condition of sleep apnea.  

The clinician stated that the Veteran has many nonservice-connected etiologic risk factors for the development of sleep apnea, to include advancing age, male gender, and obesity.

The examination report also noted that the Veteran's sleep apnea was less likely as not (less than 50 percent probability) caused or aggravated beyond its natural progression by his service-connected diabetes mellitus, type II.  She opined that studies have shown a possible association between sleep apnea and the subsequent development of diabetes mellitus, but diabetes mellitus is not among the potential etiologic risk factors for the development of sleep apnea; thus, this potential association is the opposite of that claimed by the Veteran.  Additionally, she noted that the association between sleep apnea and diabetes mellitus loses statistical significance after adjusting for obesity.  The opinion relied upon numerous medical treatises to determine that his sleep apnea is not secondary to his diabetes mellitus.

The Board acknowledges the Veteran's contention that he experienced snoring in service.  Although the Veteran's statements are competent to describe his history of snoring and sleeping difficulties, as the cause of any respiratory dysfunction involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and effect relationship, he is not competent to render such a complex medical opinion regarding etiology of a sleep apnea disorder.  As such, the question of etiology in this case may not be competently addressed by lay evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 - 470 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that the examining VA physician possesses the necessary education, training, and expertise to provide a competent medical opinion.  38 C.F.R. § 3.159(a)(1) (2016); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Further, there is no reason to question the credibility of the opinion.  The examiner has provided a clear rationale based on an accurate medical and factual history for the opinion provided.  Thus, the Board finds that the November 2015 VA examination was adequate and the August 2016 addendum report provides a probative opinion regarding a secondary service connection.  As there is no competent and credible evidence of record establishing that the Veteran's diagnosed sleep apnea is etiologically related to active service, service connection for sleep apnea is not warranted on a direct basis.  Furthermore, there being no competent evidence that the Veteran's diabetes mellitus caused or aggravated his sleep apnea, there is no basis to establish secondary service connection.  

The preponderance of the evidence is thus against the Veteran's claim, and it must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for sleep apnea is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


